Citation Nr: 1241204	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for chronic sinusitis, prior to November 6, 2010, and greater than 30 percent, as of November 6, 2010.

2.  Entitlement to an effective date earlier than March 20, 2002, for the grant of service connection for chronic sinusitis.

3.  Entitlement to an effective date earlier than March 20, 2002, for the grant of service connection for orbital cellulitis of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for chronic sinusitis and assigned a 10 percent disability rating, effective March 20, 2002, and granted service connection for orbital cellulitis of the right eye and assigned a noncompensable disability rating, effective March 20, 2002.  

In January 2010, and again in October 2012, a hearing was held before the undersigned Veterans Law Judge in Washington, DC.  At the January 2010 hearing, the Veteran withdrew his claim seeking entitlement to a higher rating for orbital cellulitis of the right eye such that this claim is no longer before the Board. 

In April 2010, the Board remanded the matter to the RO for the purpose of obtaining additional evidence, scheduling a current VA examination, and the issuance of a Statement of the Case (SOC) on the Veteran's claims seeking an earlier effective date for the grant of service connection for sinusitis and orbital cellulitis of the right eye.  

In a November 2010 rating decision, the RO increased the Veteran's disability rating for sinusitis from 10 percent to 30 disabling, effective November 6, 2010.



In June 2012, after the issuance of a November 2011 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence to the Board without waiving the right to initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  A governing regulation provides that when pertinent evidence is submitted by an appellant without a waiver of AOJ consideration it must be referred to the RO for review and preparation of a SSOC. 38 C.F.R. 
§ 20.1304 (2012).  Upon review of the additional evidence received in June 2012, the Board finds that it is duplicative of evidence already of record in entirety, and thereby not pertinent.  Consequently, it is not necessary for the Board to remand the matter on appeal for initial review of the additional evidence by the AOJ before proceeding with the adjudication of the Veteran's claims on appeal.  

The issue of entitlement to service connection for a deviated septum has been raised by the record but has not been adjudicated by the AOJ.  The Veteran discussed the deviated septum in a statement submitted in December 2002, but review of the claims file, specifically the June 2003 and July 2006 rating decisions, show that no prior adjudication alluded to the Veteran's deviated septum.  Furthermore, any claim for service connection for a deviated septum is distinct from the Veteran's service-connected chronic sinusitis; the latter claim was awarded on the basis that it was caused by an in-service motor vehicle accident, without mention of his deviated septum as a direct cause, intervening cause, or contributing cause of his sinusitis.  Although the Veteran has alleged the reverse relationship, there is no contention that the Veteran's deviated septum is a manifestation of his sinusitis, nor evidence in support of any such finding, such that the issue is not a part of the Veteran's claim for a higher initial rating for his sinusitis on appeal.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996); see also July 2003 statement (alleging that his sinusitis may be caused, at least in part by his deviated septum, a "latent defect").

Additionally, entitlement to service connection for a deviated septum, even if raised by the Veteran in his December 2002 statement, was not implicitly denied in a previous rating decision, such that no rating decision has yet been issued on any claim for this disorder.  See Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (discussing the factors considered in determining whether a claim was implicitly denied).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's chronic sinusitis has been manifested by more than 6 non-incapacitating episodes of sinusitis per year, characterized by purulent discharge, crusting, congestion, drainage, and expectoration throughout the period on appeal.

2.  The Veteran did not submit a claim for service connection for chronic sinusitis and/or orbital cellulitis of the right eye prior to March 20, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, but no higher, for chronic sinusitis have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2012).

2.  The criteria for an effective date prior to March 20, 2002, for the grant of service connection for chronic sinusitis, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2012).

3.  The criteria for an effective date prior to March 20, 2002, for the grant of service connection for orbital cellulitis of the right eye have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all five elements of a service connection claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) the degree of disability, and (5) the effective date of the disability.  Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 
   
Here, the Veteran is challenging the initial evaluation assigned for the grant of service connection for chronic sinusitis and the effective dates assigned for the grants of service connection for chronic sinusitis and orbital cellulitis of the right eye.  Where service connection has been granted, and an initial disability rating and effective date have been assigned, the purpose of 5103(a) notice has been fulfilled as the service connection claim has been proven.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements). 

Furthermore, the VA sent a letter in June 2005 that fulfilled the requirements of section 5103(a), and a letter sent in May 2008 fulfilled the requirements of Dingess.  The Veteran's effective date claims were readjudicated in an April 2010 Statement of the Case (SOC) and his increased rating claim was readjudicated in a June 2009 Supplemental Statement of the Case (SSOC) and a November 2011 SSOC.  See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Regarding the duty to assist, no further efforts are required to obtain the Veteran's records.  Throughout the course of this appeal, the Veteran has identified and authorized VA to obtain, where necessary, relevant treatment records from the Army Primus Clinic, the Andrew Rader Army Health Clinic, Walter Reed National Military Medical Center, the Bethesda Naval Hospital, Dewitt Army Community Hospital, the Newport Naval Hospital, and his private physician, Dr. Furst.  VA has obtained the Veteran's active service records; VA treatment records; and private treatment records from Dr. Furst, as well as Dr. Borges, the Veteran's general primary physician, requested pursuant to another claim.  VA has also obtained the Veteran's records from the Army Primus Clinic, the Andrew Rader Army Health Clinic, and the Newport Naval Hospital.  Although the acquisition of the Veteran's records from Walter Reed has been a lengthy process and different periods of records have been obtained from different sources, review of the file shows that all records from Walter Reed identified by the Veteran have been obtained, primarily from either the National Personnel Records Center, or, with regard to the more recent records, through the military's electronic Composite Healthcare System (CHCS).

VA has not been able to obtain the Veteran's records from the Bethesda Naval Hospital and Dewitt Army Community Hospital, but no further efforts are required as negative responses were received from both potential custodians.  See 38 C.F.R. § 3.159(c)(2).  In March 2003, the Bethesda Naval Hospital informed VA that a thorough search of their systems revealed no outpatient information or records for the Veteran.  VA sent requests for the Veteran's records from Dewitt Army Community Hospital to the National Personnel Records Center, both through the automated Personnel Information Exchange System (PIES) and by letter dated June 2005.  In October 2005, a response was received showing that no records remained at that location as any such records were sent with the Veteran's records from the Army Primus Clinic to the RO in February 2006.  As noted above, those records are present in the claims folder.  As such, the Board finds that any additional records do not exist, or that any further effort to locate them would be futile such that no additional efforts are required.  

The Veteran has also been provided with three VA examinations, through QTC Medical Services (QTC), for the purpose of assessing the severity of his chronic sinusitis.  No examination is necessary with regard to his earlier effective date claims as these claims involve the application of the law to the existing facts.  

The Veteran's VA examinations were adequate for rating purposes.  The May 2006 examiner thoroughly reviewed the medical records in the claims folder; considered the Veteran's medical history, including the Veteran's lay reports of his symptomatology; and described the Veteran's disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see e.g. Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006).  Subsequent examinations tracked the progression of the Veteran's sinusitis and thoroughly described the Veteran's disability, fully considering the Veteran's reported symptoms.  Id.  All necessary detail was provided.  Stefl, 21 Vet. App. at 123.  Therefore, VA has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c). 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Board is satisfied that the RO has substantially complied with the Board's April 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to obtain any additional treatment records from Walter Reed and Dr. Furst, to provide the Veteran with a current VA examination of his sinusitis, to issue an SOC on the Veteran's effective date claims, and to readjudicate his increased rating claim in a SSOC.  In this regard, as discussed above, additional treatment records from Walter Reed and Dr. Furst were obtained, the Veteran was provided with the requested examination in November 2010, an SOC was issued on the effective date claims in April 2010, and the Veteran's increased rating claim was readjudicated in a November 2011 SSOC.


II.  Increased Rating Claim

In July 2006, the RO granted service connection for chronic sinusitis and assigned a 10 percent rating under Diagnostic Code (DC) 6514, effective from March 20, 2002.  In November 2011, the RO increased the Veteran's rating to 30 percent under DC 6514, effective from November 6, 2010.  The Veteran disagrees with this assignment and contends that higher ratings are warranted in consideration of the severity of his symptoms in 1994 and 1995.

Disability ratings are based on the average impairment of earning capacity in civilian occupations resulting from that disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.321(a).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities; selection of a particular diagnostic code is completely dependent upon the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Where there is a question as to whether the higher or lower disability evaluation should be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the evidence in context of the whole recorded history is necessary so a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  Where the claim concerns an original rating, VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged ratings."  Id. at 126.  However, as discussed below, the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings at different stages, so the application of staged ratings is inapplicable.
 
The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, which utilize a General Rating Formula for Sinusitis to determine the Veteran's disability rating.  Under the formula, a 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis.  

A 30 percent rating is warranted where there are 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id. 

A Note to the General Rating Formula under 38 C.F.R. § 4.97 provides that an incapacitating episode of sinusitis means an episode that requires bed rest and treatment by a physician.

While the examination data from the Veteran's May 2006 examination appears to only support a 10 percent disability rating when viewed in isolation, the Board finds that the report from this examination showing only three weeks of sinusitis symptoms per year is not consistent with the other medical evidence dating from both before and after this examination such that his symptoms as of that date were not characteristic of symptoms through the 10 year period on appeal.  Rather, the symptoms reported at his April 2009 examination, involving several non- incapacitating episodes per year, lasting two weeks each, are consistent with the other evidence of record, such as the Veteran's lay statements, like the January 2010 hearing where the Veteran described seasonal symptomatology lasting more than 6 weeks at a time, and the findings on the November 2012 examination report, which note similar periods of non-incapacitating acute episodes per year.  

At all three examinations, the Veteran reported regular use of antibiotics lasting four to six weeks per course and purulent discharge and crusting.  Private treatment records show a prescription for a topical and oral antibiotic, requiring three topical applications and two oral doses a day.  The reported symptoms of hoarseness due to drainage at his May 2006 and November 2012 examinations, and at the January 2010 hearing.  The Veteran denied symptoms of headaches at all three examinations.  There was no evidence of any bone infection or polyps.  In November 2012, the examiner noted that the Veteran had not had any bone infection since March 1994.  

At the October 2012 hearing, the Veteran reported a significant improvement in his condition.  He reported only being sick "a day or two" or "maybe a week" and said that he had not taken antibiotics for 9 months prior to the hearing.  However, in light of the seasonal fluctuations in the severity of the Veteran's symptoms and the time of the year of the hearing, in consideration of his symptoms over the previous ten years on appeal and his medical history prior, the Board finds that any improvement more likely represents a transient change in the nature of his disorder due to the season or other temporary factor as opposed to any permanent or long-lasting improvement in his overall functioning. 

In consideration of the above data, the Veteran meets the criteria for a 30 percent disability rating under the formula throughout the rating period.  In consideration of the diagnosis provided by the May 2009 examination upon review of relevant x-ray data, the Veteran should be rated under DC 6511 and 6513, used to rate ethmoid and maxillary sinusitis.  While his symptoms are prone to seasonal fluctuation, as noted above, review of the record as a whole shows that he consistently suffers from symptoms that are best approximated by the symptomatology described at this disability level.  Specifically, the greater weight of the evidence shows that he experiences more than 6 non-incapacitating episodes of sinusitis per year, and that these episodes are characterized by purulent discharge, crusting, congestion, drainage, and expectoration.  

However, the criteria for a 50 percent disability rating, for chronic sinusitis, are not met.  While the Veteran does have a history of surgery that may be fairly characterized as "radical," as described under the diagnostic code, the medical evidence clearly shows that the Veteran does not currently suffer from osteomyelitis and has not suffered from any bone infection since 1994.  The Veteran has also generally denied symptoms of headaches, pain, and tenderness, and, while there is evidence showing that he suffers from sinusitis for extended periods lasting five to six weeks or more, his sinusitis cannot be fairly described as near-constant.  Therefore, the Board finds that a 30 percent rating is appropriate throughout the appellate period and that the preponderance of the evidence is against entitlement to a rating in excess of 30 percent.

As the Veteran's obstruction is caused by septal deviation, Diagnostic Code 6502 is inapplicable, and, furthermore, 10 percent is the highest rating that can be awarded under that code such that no benefit could result from its application.  The other diagnostic codes for sinusitis use the same formula and would result in an identical rating.  DCs 6523 and 6524 are also inapplicable as the Veteran has not been diagnosed with bacterial rhinitis or granulomatous rhinitis and the symptoms described to do not correspond to those associated with the Veteran's service-connected chronic sinusitis.

The Veteran has repeatedly asserted that he is entitled to a higher rating due to the severity of his sinus disorder immediately prior to his surgery in March 1994 and the months that followed.  Review of the Veteran's medical records from this period wholly corroborate the Veteran's assertions regarding the severity of his sinus disability at that time, but while consideration of the whole recorded history is necessary in order to gain a full understanding of the elements of disability present, the Board is nevertheless tasked with assessing the level of disability caused by the service-connected disorder from the date of initial application.  38 C.F.R. §§ 4.1, 4.2; Fenderson, 12 Vet. App. at 126.

The Board has also considered whether separate ratings are appropriate, particularly as the Veteran has both ethmoid and maxillary sinusitis, but as the symptoms of each explicitly overlap under the rating criteria, separate ratings may not be assigned.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009); Esteban, 6 Vet. App. at 261-62.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the symptoms associated with the Veteran's chronic sinusitis are not shown to cause any impairment that is not already contemplated by Diagnostic Code 6513.  Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.



III.  Effective Date Claims

The Veteran contends that he is entitled to an effective date earlier than March 20, 2002, for the grant of service connection for chronic sinusitis and grant of service connection for orbital cellulitis of the right eye.  Specifically, he alleges that the staff at the Military Hospital where he underwent his March 1994 surgery should have advised him to file his service connection claims as soon as possible in order to take earlier effective date, and that his medical records from federal facilities show entitlement to compensation prior to March 20, 2002. 

The Veteran filed a claim for entitlement to service connection to chronic sinusitis and orbital cellulitis of the right eye in December 2002.  Service connection was granted in an July 2006 rating decision, and an effective date of March 20, 2002, was assigned.

38 U.S.C.A. § 5110(a) governs the assignment of an effective date for an award of benefits and dictates that the "effective date of an award based on an original claim...shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor" [emphasis added].  38 C.F.R. 
§ 3.400 similarly states that the effective date shall be the date of receipt of the claim or the date on which entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  Furthermore, it is well-settled that the mere existence of medical records generally cannot be construed as an informal claim; there must be some intent to apply for benefits.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006); see also 38 C.F.R. § 3.155(a).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.   Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran filed a claim for service connection for diabetes on March 20, 2002.  In December 2002, he submitted a statement expressing his specific desire to seek disability benefits for his chronic sinusitis and orbital cellulitis of the right eye.  There is no earlier document in the record that communicates an intent to seek benefits for a sinus or eye disorder.  See Brokowsi v. Shinseki, 23 Vet. App. 79, 84 (2009).  Although VA adjudicators must interpret a claimant's submissions broadly, they are not required to address issues not raised by a claimant or otherwise by the record.  Brannon v. West, 12 Vet. App. 32, 34 (1998); Talbert v. Brown, 6 Vet. App. 396, 402 (1994).

Here, the Veteran seeks entitlement to earlier effective dates for the award of service connection for his chronic sinusitis and orbital cellulitis.  He contends that the RO should have inferred this claim on the basis of the date of constructive receipt of records he has submitted from military hospitals in support of his claim dating back to May 1976, or, alternatively, an effective date should be granted back to 1994 to remedy the confusion that resulted from the poor communication from the staff regarding the Veteran's eligibility for VA benefits.  

While the Veteran is asserting that VA should have inferred a service connection claim for sinus and right eye disabilities on the basis of the date of constructive receipt of medical records, the Court has held that medical evidence alone is not sufficient to constitute an informal claim under 38 C.F.R. § 3.155(a).  See MacPhee v. Nicholson, 459 F.3d 1353 (Fed.Cir.2006); see also Brannon v. West, 12 Vet. App. 32 (1998) (holding that 'the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the psychiatric condition').  Although VA adjudicators must interpret a claimant's submissions broadly, they are not required to address issues not raised by a claimant or otherwise by the record.  Id.

Also, according to the United States Court of Appeals for Veterans Claims (Court), 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).   Thus, any prior VA medical records are not interpreted as an informal claim.

The Veteran also contends that the staff at the Military Hospital where he underwent his March 1994 surgery should have advised him to file his service connection claims as soon as possible in order to take earlier effective date.  The Veteran references military rather than VA employees.  In any event, there is no duty on the part of VA doctors, or any VA employee, to inform veterans of potential benefits to which they may be entitled.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  

In summary, authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  Here, while the evidence may have established entitlement to the benefit well before March 20, 2002, there is no evidence in the claims folder showing that the Veteran had intended to file a formal or informal claim for service connection for a sinus disorder or eye disorder prior to that date.  While the Veteran has testified that he became interested in filing a benefits claim much earlier, and the Board has no reason to doubt the truth of that statement, the issue is less what the Veteran intended than what VA should be reasonably expected to act on.  Brannon, 12 Vet. App. at 34; Talbert, 6 Vet. App. at 402.  Here, VA had no notice whatsoever, in any form, that the Veteran had any desire to file a claim for service connection for chronic sinusitis or orbital cellulitis of the right eye prior to the effective date currently assigned.  Specifically, there is no correspondence of record received prior to March 20, 2002, indicating an intent to apply for service connection for a sinus or right eye disorder.  38 C.F.R. §§ 3.151, 3.155.  Thus, the claims for an effective date prior to March 20, 2002, for the award of service connection for chronic sinusitis and orbital cellulitis of the right eye are denied.


ORDER

An initial rating of 30 percent, and not higher, for chronic sinusitis is granted, for the full period on appeal, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than March 20, 2002, for the grant of service connection for chronic sinusitis, is denied.

Entitlement to an effective date earlier than March 20, 2002, for the grant of service connection for orbital cellulitis of the right eye, is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


